DETAILED ACTION
This Office Action is in response to the Amendment filed on 10/12/2022. 
In the filed response, claims 1, 6, 9, and 15 have been amended, where claims 1 and 15 are independent claims. Further, claim 14 was previously cancelled.
Accordingly, Claims 1-13 and 15-17 have been examined and are pending. This Action is made FINAL.


Response to Arguments
1.	Applicant’s arguments, see pgs. 7-8, filed 10/12/2022, with respect to the rejections of claims 1 and 15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection is made under 35 U.S.C. 112(a) and 112(b).  Please see Examiner’s responses below.
2.	The term “geographical areas” in the amended limitation “determine whether the new image belongs to at least two non- overlapping geographical areas” as recited in for e.g. Claim 1, is understood to mean geographical areas associated with the captured images from the at least one imaging device. In other words, the at least one imaging device can acquire images covering different geographical areas of a surface (e.g. Earth’s surface) that do not overlap.  As such, the foregoing limitation can be construed as determining whether the new image captured by the at least one imaging device, belongs to the at least two non-overlapping geographical areas of for e.g. the Earth’s surface.  With this understanding, the Examiner respectfully submits the amended term “non-overlapping” in the phrase “non- overlapping geographical areas” cannot be identified in the filed specification. After carefully examining the specification in conjunction with the disclosed figures, the geographical areas appear to be either partly (e.g. ¶0061) or slightly (¶0064) overlapping, but not “non-overlapping” as claimed. With reference to Fig. 4, ¶0064 notes the “areas may or may not be slightly overlapping each other”. If they are not slightly overlapping, this could suggest they are non-overlapping, however, this could also mean they are overlapping, at least partially; hence, the description in ¶0064 is vaguely defined and therefore uncertain. Bridging or linking images together of two geographical areas via a new image (¶0048) suggests these areas could be non-overlapping, however, this is not clearly specified. Further, given that the specification and Fig. 4 are pointing to areas that are either partially or slightly overlapping, it is difficult to fully ascertain the meaning of the aforementioned limitation. As such, the claims are rejected under 35 U.S.C. 112(a) and 112(b). Please see office action below for details.
3.	In terms of the prior art, the Examiner agrees the art of record either alone or in combination do not address at least two non- overlapping geographical areas as amended. In particular, and as noted by Applicant (pg. 8), Borg suitably describes building a 3D model from satellite images (Figs. 2-3), however, non-overlapping parts of the AOI risks the possibility of introducing discontinuities at the edges where the 3D models from the parts of the AOI are brought together (¶0051); hence, Borg’s approach does not  “determine whether the new image belongs to at least two non- overlapping geographical areas” as claimed. However, to address non-overlapping geographical areas, the Examiner introduces new prior art Baker US 2014/0340427 A1 (PTO 892) which projects 2-D images onto a spherical coordinate system (¶0001). Although Baker’s sequentially captured images are disclosed as preferably overlapping, Baker does note this is not necessary (¶0016), thus suggesting the use of non-overlapped images. Hence, Baker in combination with the current art of record is believed to teach and/or suggest either alone or in combination, the disclosed features of the amended claims. Please see office action below for details.
4.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
5.	Accordingly, Claims 1-13 and 15-17 have been examined and are pending.

	
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 15-17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1; claim 1 recites the limitation phrase “at least two non-overlapping geographical areas” (emphasis added); however, the term “non-overlapping” is not discussed in the specification nor is it shown in the disclosed figures.  Throughout the specification, the terms partly (¶0061) or slightly (¶0064) overlapping are used, however there does not appear to be any indication of non-overlapping geographical areas as claimed. With reference to Fig. 4, ¶0064 notes the “areas may or may not be slightly overlapping each other”.  However, ‘not slightly overlapping’ does not unambiguously show two non-overlapping geographical areas, since this can be interpreted in different ways. For example, this could mean the two areas are partially overlapping or largely overlapping. In other words, this suggests different possible degrees of overlap between the geographical areas. Further examination of the disclosure could not find clear support for the aforementioned limitation.   As such, the Examiner respectfully requests the Applicant to point out where in the specification support can be found for the aforementioned newly added limitations.  If no such support can be found, Applicant is required to cancel the new matter in the reply to this Office Action. 
As to claims 2-13 and 15-17, these depend on claim 1 which include the noted features above. Thus, these claims too are rejected under 35 U.S.C. 112(a).

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-17are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation phrase “at least two non-overlapping geographical areas” (emphasis added). The aforementioned limitation (emphasis added) is neither defined nor discussed in the specification in a way that clearly defines the metes and bounds of the claim.  With reference to Fig. 4, ¶0064 of the specification notes the “areas may or may not be slightly overlapping each other”.  Areas that are ‘not slightly overlapping’ can be interpreted in different ways. For example, this could mean the two areas are partially overlapping or largely overlapping, or this can also be interpreted as not overlapping as claimed.  In other words, this suggests different possible degrees of overlap or even the lack of overlap between geographical areas. Given the ambiguity of “non-overlapping” in the specification, the level of proximity between the two geographical areas is found to be uncertain.  
As to claims 2-13 and 15-17, these depend on claim 1 which include the noted features above. Thus, these claims too are rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Borg et al. EP 3232155 Al (From IDS dated 07/22/2021), in view of Haglund et al. US 2015/0243047 Al, in further view of Chu US 2011/0148866 Al, and in further view of Baker US 2014/0340427 A1, hereinafter referred to as Borg, Haglund, Chu, and Baker, respectively.
Regarding claim 1, Borg discloses “A system (200) arranged to provide improved geocoded reference data to a 3D map representation, said system (200) comprising: a storage (201) having stored thereupon a 3D map representation [See Haglund below for corresponding storage support], said 3D map representation [0060 — a 3D model] comprising for each of at least one geographical area [In light of satellite imaging devices (Fig. 1), 240 and 250 of Fig. 2 show the 3D model (0060) for an area of interest (AOI) corresponds to the 3D map representation for a given geographical area], a textured 3D representation provided with geocoded reference data and formed based on imagery provided for that geographical area [0060 describes the 3D model as having textured information], said imagery being associated with information relating to at least one imaging device which has captured the imaging [Said information is understood to be related to the position and orientation of a satellite’s imaging device (0041-0042). There may be more than one satellite. Although not directly recited, the forgoing corresponds to an imager’s extrinsic parameters. The same would also have to be true for the imager’s intrinsic parameters to account for its focal distance, lenses, etc.) during calibration. See Chu for explicit support], said information comprising intrinsic and extrinsic parameters of said at least one imaging device [See above with respect to the position and orientation of each satellite and thus, its imager. See Chu for explicit support], and a processor (208) configured to: receive at least one new image associated with information related to an imaging device which has captured the new image [See 260 of Fig. 2 and 0063 where the provide additional image(s) corresponds with a new image. The methods described therein can be achieved by a computer program (0036-0037)], said information comprising intrinsic and extrinsic parameters of the imaging device [See positions and orientations of satellites/imaging devices as per 0041-0042. Explicit support can be found in Chu], determine that the new image belongs to at least one of the at least one geographical areas  [See 220 of Fig. 2 where bundle adjustment implicitly determines whether the additional image(s) in 260 belongs to the AOI. No features found in new image(s) means the image(s) does not belong to the AOI], perform registration of the new image to the 3D map representation [image rectification (270 of Fig. 2) and 0063 disclose performing registration of an image], determine corresponding points in the new image and the 3D map representation [Point matching correspondence pertains to determining corresponding points. See Fig. 3 and for e.g. 0056 and 0066], and determine displacement data for a plurality of 3D positions in the 3D map representation based on the determined corresponding points in the new image and the 3D map representation; and [The new image(s) generates a new point set yielding additional combinations of the point set. See Fig. 3 and 0067, where comparing points between sets of the same 3D point is understood as corresponding to the determined displacement data] when the 3D map representation [¶0060 – a 3D model is construed to be the 3D map representation] comprises a textured 3D representation for a plurality of geographical areas [¶0060 shows said 3D model includes texture information which can span a large region of Earth’s surface based on captured satellite imagery (abstract and Fig. 1). An imaged portion of Earth’s surface can be considered a plurality of geographical areas. Also note, an AOI can be divided into parts (230 of Fig. 2), where said parts can be considered a plurality of geographical areas]: determine whether the new image belongs to at least two non-overlapping geographical areas [It appears the at least one additional image (i.e. new image) provided by another satellite (¶0026-0027) would also need to span the same imaged portion (e.g. AOI) of Earth’s surface so that the 3D model can be rebuilt. Thus, although there’s no explicit determining step, it appears necessary that the additional image(s) belong to the plurality of geographical areas of Earth’s surface in the imaged region. Bundle adjustment (220 of Fig. 2) implicitly determines whether said additional image(s) in 260 belong to the AOI (¶0053). If the AOI is divided into parts (230 of Fig. 2), then said additional image must also belong to at least two parts of said AOI. However, Borg is silent with respect to non-overlapping areas. To address this, Baker is introduced below]; and when it has been determined that the image belongs to the at least two non-overlapping geographical areas [Same as above. To facilitate building a better 3D model (¶0026-0027), it appears the additional image would need to cover the same plurality of geographical areas of Earth’s surface from the originally provided 2D images of the other satellites.  To address non-overlapping areas, Baker is introduced below], determine displacement data for a plurality of 3D positions in the textured 3D representations belonging to the at least two non-overlapping geographical areas [The additional image(s) generate a new set yielding additional combinations of the point set. See Fig. 3 and ¶0067 where comparing points between sets of the same 3D point is understood as corresponding to the determined displacement data. To address non-overlapping areas, Baker is introduced below] based on the determined corresponding points in the new image and the 2 of 9LEGALO2/41547198v1Appl. No.: 17/164,013Response dated April 8, 2022textured 3D representations belonging to the at least two non-overlapping geographical areas.” [Point matching correspondence pertains to determining corresponding points between the additional image(s) and the textured 3D model. See Fig. 3 and ¶0056, 0066 for example. Additional image can be rectified via bundle adjustments to enable 3D model to be rebuilt (¶0053). To address non-overlapping areas, Baker is introduced below] Although Borg discloses the aforementioned elements in relation to constructing a 3D model from satellite imagery, Borg does not explicitly recite a storage element as claimed for storing said model. Processing data (Fig. 8 of Borg) would necessarily include storage operations, however to more explicitly show this, prior art Haglund from the same or similar field of endeavor is introduced. [Haglund refers to memory having access to a 3D model of an environment having geometrical and texture information (¶0003, 0046, 0059 and element 654 in Fig. 6)]  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods of Borg for building 3D models of an AOI on a planetary surface to add the teachings of Haglund as above for providing an automated method that helps improve the process for distinguishing changes in an environment from measurement uncertainties with reduced time and/or workload (¶0009,0011, and 0013).   
Further, although Borg discloses information related to the position and orientation of a satellite’s imaging device (0041-0042), there is no explicit reference to extrinsic parameters. Although an imager’s intrinsic characteristics would have to be known as part of the calibration effort, Borg and Haglund do not explicitly recite this. As such, prior art Chu from the same or similar field of endeavor is brought in to teach these features in the context of 3-D modeling. [See for e.g. 0050 which addresses position and posture information of a sensor along with intrinsic parameters such as focal distance. Also reference the abstract and 0018] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods of Borg and Haglund to add the teachings of Chu as above for applying the needed calibration to captured imagery including aerial (¶0003) that are used for generating a 3D urban model (abstract) from which realistic textures can be extracted (¶0014).
Although the combined teachings of Borg, Haglund, and Chu are found to disclose the above claimed features, they do not address using images covering non-overlapped geographical areas as currently amended. To address this new feature, Baker from the same or similar field of endeavor is brought in. [Although Baker’s sequentially captured images are disclosed as preferably overlapping, Baker does note this is not necessary (¶0015-0016), where the rotational velocity, the image capturing frequency, and camera viewing angles do not produce overlapping images. In conjunction with the above citations, please refer to Fig. 2.]
For the reasons presented, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods of Borg, Haglund, and Chu to add the teachings of Baker as above that enables captured images to be merged together to form a high-resolution image of the scenery which overcomes problems associated with anisotropic resolution due to obliquity and the effects of motion parallax; hence, the visual and algorithmic performance can be improved (¶0002).
Regarding claim 2, Borg, Haglund, Chu, and Baker teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Borg further discloses “wherein the 3D map representation is modified with the determined displacement data for the plurality of 3D positions.” [See Fig. 6 and ¶0063 with respect to determining a final set of points by taking the mean values]
Regarding claim 3, Borg, Haglund, Chu, and Baker teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim. Borg further discloses “wherein the determination of displacement data for a plurality of 3D positions in the 3D map representation for a plurality of 3D positions in the 3D map representation comprises weighting the influence from the new image against the influence from the 3D map representation.” [Refer to for e.g. ¶0014 regarding determining weighted mean values between corresponding points where the points are weighted according to their uncertainty in position. The foregoing facilitates building the 3D model of an AOI]
Regarding claim 4, Borg, Haglund, Chu, and Baker teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Borg further discloses “wherein the determination of displacement data for a plurality of 3D positions in the 3D map representation for a plurality of 3D positions in the 3D map representation comprises weighting the influence from the new image against the influence from the 3D map representation.” [See ¶0008-0015 of Borg with respect to the determined uncertainty of points for each combination of satellite images. This can be used for generating a more accurate 3D model. Uncertainty can be based on satellite parameters and/or parameters of the images (¶0056). Also see 0066]
Regarding claim 5, Borg, Haglund, Chu, and Baker teach all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim. Borg further discloses “wherein the weighting of the influence from the new image against the influence from the 3D map representation is based on at least one of the specification of the imaging device(s) used, or reliability of relevant intrinsic and/or extrinsic parameters of the respective imaging device(s) used for the 3D map representation and/or the new image.” [As to the foregoing in relation to additional image(s), see Figs. 1, 2 (220 regarding bundle adjustment), and 7 for corresponding support]
Regarding claim 6, Borg, Haglund, Chu, and Baker teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Borg further discloses “wherein: the imagery comprises an image set comprising at least partly overlapping images belonging to the geographical area [See for e.g. Fig. 7 and associated text], each image of the image set being associated with the information relating to the imaging device which has captured the image [Each imaging device of each satellite will be associated with position and orientation information (0041-0042). See Chu for explicit support], said information comprising intrinsic and extrinsic parameters of the imaging device [Same as above], and determining corresponding points in the new image and the 3D map representation comprises performing bundle adjustments between the new image and each image of the image set at least partly overlapping with the new image.” [See abstract, ¶0012, 0016, and 0017 along with element 220 of Fig. 2, i.e. bundle adjustments]
Regarding claim 7, Borg, Haglund, Chu, and Baker teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Borg further discloses “wherein the 3D map representation further comprises 3D representation uncertainty data for a plurality of 3D positions in the 3D representation [See ¶0056 regarding uncertainty of a set of points], said uncertainty data defining an uncertainty distance and direction [See ¶0056 regarding uncertainties for a set of points that can be based on satellite parameters and/or parameters of the images. The foregoing is understood to correspond to position and orientation information. For e.g. uncertainty in pointing direction of the satellites (¶0053)], wherein the determination of displacement data for a plurality of 3D positions in the 3D map representation comprises weighting the influence from the new image against the influence from the 3D map representation based on the uncertainty data.” [Refer to for e.g. ¶0014 regarding determining weighted mean values between corresponding points where the points are weighted according to their uncertainty in position. The foregoing facilitates building the 3D model of an AOI. Also see Fig. 6 and ¶0067]
Regarding claim 8, Borg, Haglund, Chu, and Baker teach all the limitations of claim 7, and are analyzed as previously discussed with respect to that claim. Borg further discloses “wherein the processor (208) is configured to calculate updated 3D representation uncertainty data based on the displacement data [Based on Borg’s methods involving measurement uncertainties (e.g. satellite parameters and/or parameters of the images - ¶0056), a satellite model of the satellites which took the at least one additional image, is updated (¶0053), thus yielding a more accurate 3D model], wherein the updated 3D representation uncertainty data may be stored as part of the 3D map representation.” [See for e.g. ¶0117 where geometrical information uncertainty associated with each point of the 3D model is stored along with the model’s texture information]
Regarding claim 9, Borg, Haglund, Chu, and Baker teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Borg further discloses “wherein the system further comprises an interface (209) to an application system, said interface being operatively connected to the storage (201) having stored thereupon the 3D map representation, and the system is arranged to provide the 3D position data for at least a part of the 3D map representation at request from the application system via the interface.” [The methodology outlined in Figs. 2-3 with reference to an AOI for constructing a 3D model based on satellite imagery. The foregoing operations require processing (e.g. Fig. 8 and ¶0030) to carry out the construction which one skilled in the art would recognize can be implemented via an interface to an application system. As to storage, see Haglund as referenced in claim 1] 
Regarding claim 10, Borg, Haglund, Chu, and Baker teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Borg further discloses “wherein the processor [See Fig. 8] (208) is further configured to re- calculate the 3D map representation based on the imagery and the at least one new image.” [See Fig. 2 regarding re-calculating steps for a new image(s)]
Regarding claim 11, Borg, Haglund, Chu, and Baker teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Borg further discloses “wherein the processor (208) is further configured to identify whether to make a re-calculation of the 3D map representation based on the displacement data.” [New image(s) generates a new point set yielding additional combinations of the point set. See Fig. 3 and ¶0067, where comparing points between sets of the same 3D point is understood as corresponding to the determined displacement data. Re-calculated steps are indicated in Fig. 2]
Regarding claim 12, Borg, Haglund, Chu, and Baker teach all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. Borg further discloses “wherein the images of the image set and/or new image(s) comprise satellite images captured from one or a plurality of satellites.” [Refer to Fig. 1 and 0041 for example where multiple satellites capture images of Earth’s surface] 
Regarding claim 15, claim 15 is rejected under the same art and evidentiary limitations as determined for the system of Claim 1.
Regarding claim 16, Borg, Haglund, Chu, and Baker teach all the limitations of claim 15, and is analyzed as previously discussed with respect to that claim. Borg further discloses “A computer program for providing improved georeferenced position data to a 3D map representation, the computer program comprising instructions which, when executed by at least one processor cause the at least one processor to carry out the method according to claim 15.” [Borg’s Fig. 8 discloses the required processing element which would necessarily include the processing instructions to carry out the method of claim 15. Support for Borg’s method is found in claim 1] 
Regarding claim 17, Borg, Haglund, Chu, and Baker teach all the limitations of claim 16, and are analyzed as previously discussed with respect to that claim. As to “A non-transitory computer-readable storage medium carrying the computer program according to claim 16 for providing improved georeferenced position data to a 3D map representation.”, [Borg’s disclosure as implemented via processing element 820 (Fig. 8) implies the need for memory (810) to carry out the method for building an improved 3D model from satellite images (¶0028-0029)]
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Borg, in view of Haglund, in further view of Chu, in further view of Baker, and in further view of Qian et al. US 2017/0200309 Al, hereinafter referred to as Qian.
Regarding claim 13, Borg, Haglund, Chu, and Baker teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. The prior art do not explicitly recite “wherein the 3D representation provided with geocoded reference data and comprises a textured, georeferenced mesh.” Qian on the other hand from the same or similar field of endeavor discloses the foregoing [Refer to ¶0031 where longitude, latitude and height may be derived from the 3D surface (mesh) model for locations within the 3D surface (mesh) model] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods of Borg, Haglund, Chu, and Baker to add the teachings of Qian as above for providing an enhanced urban surface model based on satellite imagery where a satellite image projection model may be adjusted to more accurately determine geolocations of the images (abstract and 0006).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486